       2:19-cv-02368-DCN          Date Filed 10/04/19    Entry Number 7         Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                          CHARLESTON DIVISION

 ROCK CREEK CAPITAL LLC,

                             Plaintiff,
                v.

 BONNELL L. WILLIAMS, JR. AND BONNELL
 WILLIAMS

                            Defendants,

 BONNELL L. WILLIAMS, JR. AND
 BONNELL WILLIAMS                                                 Stipulation of Dismissal

                      Third-Party Plaintiffs,
                                                        CASE NO.: 2:19-cv-02368-DCN
                 v.

 CLARKSON & HALE, LLC

                     Third-Party Defendant,



       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), each and every party hereto dismisses with

prejudice its lawsuit, counterclaims, and/or cross-claims as to the other. Specifically Plainitff,

Rock Creek Capital, LLC, dismisses with prejudice its lawsuit against Bonnell L. Williams, Jr.

and Bonnell Williams. Defendants/Third-Party Plaintiffs, Bonnell L. Williams, Jr. and Bonnell

Williams (by and through the Estate of Bonnell Williams), dismisses with prejudice its

counterclaims against Rock Creek Capital, LLC and its cross-claims against Clarkson & Hale,

LLC.



                                     (Signature Page to Follow)
      2:19-cv-02368-DCN       Date Filed 10/04/19   Entry Number 7     Page 2 of 2




I SO MOVE:                              I SO CONSENT:

/s/ Eric C. Hale                        /s/ Martin S. Driggers, Jr.
ERIC C. HALE, ID # 9404                 Martin S. Driggers, Jr., ID # 7305
Post Office Box 287                     115 Cargill Way, Suite B
Columbia, SC 29202                      Hartsville, SC 29550
(803) 726.3558 (Tel)                    (843) 878.0390 (Tel)
Email: eric.hale@clarksonlawllc.com     Email: msd@swblaw.com
Attorney for Rock Creek Capital, LLC    Attorney for Clarkson & Hale, LLC


I SO MOVE:

/s/ John R. Cantrell, Jr.
JOHN R. CANTRELL, JR., ID # 4951
Post Office Box 1276
Goose Creek, SC 29445
(843) 797.2454 (Tel)
Email: johncantrelljr@gmail.com
Attorney for Bonnell L. Williams, Jr.
and Bonnell Williams



Columbia, South Carolina
October 4, 2019
